Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 14, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156231(49)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
  TOWNSHIP OF LOCKPORT,                                                                                              Justices
           Plaintiff-Appellee,
                                                                   SC: 156231
  v                                                                COA: 331711
                                                                   St. Joseph CC: 16-000104-CZ
  CITY OF THREE RIVERS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Townships Association
  to file a brief amicus curiae in opposition to the application for leave to appeal is
  GRANTED. The amicus brief submitted on November 6, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 14, 2017
                                                                              Clerk